On Application for Rehearing

CRAWLEY, Judge.
Windhover Condominium Association (‘Windhover”) and CS Real Estate have filed a joint application for rehearing. CS Real Estate has made certain arguments pertaining to the propriety of the opinion of this court issued April 23, 2004. We write to correct a misstatement contained in that opinion. Before the trial court granted a summary judgment to Windh-over and CS Real Estate, it had dismissed all tort claims filed by Velma Duncan against CS Real Estate. Duncan failed to argue that the trial court had erred in dismissing her negligence claim against CS Real Estate. Accordingly, we write to clarify that only the trial court’s summary judgment entered in favor of Windhover is reversed and remanded. We do not address the issues raised by Windhover in the joint application for rehearing because we addressed those issues in our opinion on original submission.
APPLICATION GRANTED; AFFIRMED IN PART; REVERSED IN PART; AND REMANDED AS CLARIFIED.
YATES, P.J., and THOMPSON and PITTMAN, JJ., concur.
MURDOCK, J., concurs in part and dissents in part, with writing.
MURDOCK, Judge, concurring in part and dissenting in part.
For the reasons cited in the majority’s opinion on rehearing, I agree that the trial court’s dismissal of Duncan’s negligence claim against CS Real Estate should be affirmed. I continue in my position, as expressed in my dissent upon original deliverance, that the trial court’s summary *529judgment in favor of Windhover Condominium Association is due to be affirmed.